Adams, Judge,
delivered the opinion of the court.
We are asked to review the action of the Circuit Court on the evidence and instructions given and refused, without any exception being saved to the action of the court in overruling the motion for anew trial.
The object of a motion for a new trial, is to allow the Circuit Court to correct the errors made during the progress of the trial. If the motion be overruled, and no exceptions saved, the presumption is that the party acquiesced in the ruling of the court and "he is not entitled to any relief here.
Let the judgment be affirmed.
Judge Wagner concurs. Judge Bliss absent.